Citation Nr: 0303149	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  02-00 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a initial rating in excess of 50 percent for 
post traumatic stress disorder, (PTSD)..


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran retired from active military service in January 
1972, having served more than 20 years.  

This matter arises out of a November 2000 rating action, 
entered by the Department of Veterans Affairs (VA) regional 
office (RO) in Muskogee, Oklahoma.  It was perfected for 
appeal in December 2001.  In March 2002, the veteran appeared 
at a hearing conducted by the undersigned by means of video-
conference techniques.  A transcript of that hearing has been 
associated with the claims file.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of the appeal 
has been obtained. 

2.  The present record raises a reasonable doubt as to 
whether the veteran's PTSD is productive of total 
occupational and social impairment. 


CONCLUSION OF LAW

Granting the benefit of the doubt to the veteran, the Board 
concludes the criteria for a 100 percent schedular rating for 
PTSD are met. 38 U.S.C.A. §§ 1155, 5107, (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.130; Diagnostic 
Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evaluations of impairment caused by service connected 
disability are determined by the application of a schedule of 
ratings which is based on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  At the time of an initial 
rating separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  

The record in this case shows that the veteran's appeal arose 
out of his initial claim for service connection for PTSD that 
he submitted in July 1999.  In connection with that claim, 
the veteran's service records were reviewed together with the 
reports of a private and a VA psychiatric evaluation.  
Following review of this evidence, the veteran was granted 
service connection for PTSD in a November 2000 rating action, 
and he was assigned a 30 percent disability evaluation 
effective from his original July 1999 claim.  The veteran 
expressed disagreement with the evaluation he had been 
assigned by this decision, which prompted a review of the 
evidence.  After this was accomplished, his disability 
evaluation was increased to 50 percent in a November 2001 
rating action.  This evaluation was made effective from July 
1999, the initial date of compensation.  The veteran 
continued his appeal, however, and the matter was eventually 
forwarded to the Board.  

As mentioned above, the evidence the RO considered in 
evaluating the veteran's disability included a VA examination 
report and a report from a private psychologist, Jonathan D. 
Cargill, Ph.D.  Dr. Cargill's report, dated in March 2000, 
reflects the veteran complained of anger, his predominant 
complaint, which in turn created problems for him on the job, 
as well as in his marriages.  (He reported 20 different jobs 
since leaving the military and having had 4 marriages.)  
Other problems included intrusive thoughts of war 
experiences, flashbacks, and nightmares.  Psychological 
testing revealed the veteran had severely high levels of 
depression, extremely high levels of anxiety, and a very 
pessimistic outlook.  There was, however, no indication of 
impaired abstract reasoning. The diagnoses were severe PTSD, 
and major depression without psychotic features.  On the 
Global Assessment of Functioning (GAF) Scale, used to report 
the clinician's judgment of an individual's overall level of 
functioning, the veteran was assigned a score of 55, which 
indicated symptoms reflective of moderate impairment.  See 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition. Washington, DC, 
American Psychiatric Association, 1994.  

The VA examination report the RO considered in evaluating the 
veteran's claim was prepared in October 2000.  This revealed 
that the veteran complained of nightmares, daily intrusive 
thoughts, flashbacks and irritability.  It was also noted 
that he only infrequently socialized and when he did go out 
with his wife, he sat with his back to the wall, and spent 
his time counting and observing people as they moved about in 
his vicinity.  Like the private examiner, the VA physician 
noted that the veteran had 4 marriages, although his current 
marriage was in its 18th year.  It was also noted that the 
veteran had 4 children from his previous marriages, but that 
he had no contact with his children and did not know their 
whereabouts.  

Additional information was also obtained by the VA examiner 
regarding the veteran's employment history.  Apparently, the 
veteran's last employment was in 1998, operating a tobacco 
shop for approximately a year and a half.  Prior to that the 
veteran worked in civil service at Fort Polk as a special 
operations advisor.  (At his hearing the veteran indicated 
this employment extended from the mid-1980's to approximately 
1994.)  Prior to his employment at Fort Polk, the veteran 
reported working in security and in construction.  

The mental status evaluation conducted during this 
examination showed that the veteran was oriented, neat and 
casual.  His sleep was brief (4 hours per night) and 
interrupted as he would get up, check the doors, and the 
perimeter around his house.  The veteran also admitted to 
homicidal thoughts on occasion and indicated he was depressed 
some of the time, had a negative attitude, and preferred to 
stay at home.  

The diagnosis was PTSD with associated depression and sleep 
disorder.  On the Global Assessment of Functioning Scale, the 
veteran was assigned a 53 (moderate symptoms).  The examiner 
did comment, however, that the veteran's PTSD has had a 
"considerable negative effect on his relationships, 
activities of daily living, and quality of life."  

Since the foregoing reports were obtained, additional records 
have been associated with the claims file.  These included VA 
outpatient treatment records dated between September 2000 and 
March 2002, a March 2002 letter from a counselor at a Vet 
Center, a March 2002 letter by Dr. Cargill, and the discharge 
summary following the veteran's in-patient treatment for PTSD 
at a VA hospital in July/August 2002.    

The VA treatment records show that the veteran was initially 
concerned mainly about insomnia and irritability.  At that 
time, (September 2000) he was dressed appropriately, well 
groomed, oriented, logical and coherent.  He did, however, 
express some homicidal ideation, particularly directed toward 
a brother-in-law, but he denied any current intent of 
carrying this through.  The veteran was next seen in February 
2002.  At that time, he complained of recurring nightmares, 
and increased depression.  He also reported suicidal 
thoughts, increased irritability and "checking behaviors," 
where he would inspect the inside and outside of his house at 
night.  He was described as alert and oriented, having 
adequate judgment with no apparent deficits in cognition or 
memory, but with a depressed mood.  He was also observed to 
be "casually" dressed and groomed, wearing clothing 
denoting military affiliations.  At the conclusion of this 
visit, the veteran was apparently provided medications, and 
information regarding counseling and other treatment options.  
His score on the GAF scale was indicated to be 65, reflective 
of mild symptoms.  

The letter from the Vet Center counselor, dated in March 
2002, showed that the veteran was first seen approximately 
one month earlier, and had been attending weekly counseling 
sessions.  During this time, it was observed that the 
veteran's affect was flat, he had difficulty maintaining 
concentration long enough to follow a conversation and that 
his speech was illogical at times.  It was also noted that 
the veteran often neglected his grooming and hygiene, such 
that he had a distinct odor.  In addition, the veteran 
apparently had lost interest in most activities, only rarely 
left his home, and would be "overwhelmed to the point of not 
being able to function" at the "least little bit of bad 
news or stress."  

The March 2002 letter from Dr. Cargill shows that the veteran 
was considered to be having increased sleep disturbance, and 
irritability.  The veteran was also considered to be 
isolating more, and having increased suicidal/homicidal 
ideation.  Dr. Cargill considered the veteran's score on the 
GAF scale to have dropped to 40 - 45.  (A 40 would indicate 
major impairment in several areas such as work, family 
relations, judgment, thinking, or mood.  A score between 41 
and 45 would indicate serious impairment in social or 
occupational functioning.)  

An undated letter from the veteran's spouse, received at the 
same time as the March 2002 documents from the Vet Center 
counselor and Dr. Cargill, confirmed the veteran's 
deterioration in his personal hygiene, as he was described as 
not bathing regularly, having stopped wearing his dentures, 
and wearing the same clothes for days.  The veteran was also 
described as being up all hours of the night, checking the 
house, and standing watch.  

In July 2002, the veteran was admitted to an in-patient 
residential care program for the treatment of PTSD at a VA 
hospital, where he remained approximately 30 days.  During 
this period the veteran attended various group therapy 
sessions, including those relating to goal setting, self-
awareness, community re-entry, occupational therapy, and 
mental awareness.  These were identified as intended to 
improve anger management, quality of sleep and trust in other 
people.  Although the veteran was described as alert, and 
cooperative, with only a mildly anxious and constricted 
affect, it was specifically noted that the veteran's symptoms 
of PTSD were considered to be "chronic and severe in 
nature."  

At the hearing conducted before the undersigned, the veteran 
expressed his difficulty getting along with people, 
essentially limiting his social contact to members of the 
local Veterans of Foreign Wars post, where the commander 
happened to serve with the veteran in Special Forces in 
Vietnam.  The veteran also indicated that it was getting more 
difficult for him to control his impulse to hurt people with 
whom he has a disagreement, or when there are simply too many 
around.  He likewise described his frequent nightmares.  

The pertinent criteria for evaluating PTSD for VA purposes 
are as follows:  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and 
maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is assigned when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to symptoms such as the following: suicidal 
ideation; obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent schedular evaluation is assigned with 
total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own 
occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411.  

In reviewing the foregoing records, it must be observed that 
as early as March 2000, psychological testing revealed 
severely high levels of depression and anxiety.  Flashbacks, 
irritability and interrupted sleep have also been 
consistently shown, along with what has been described as 
checking behavior, where the veteran would inspect his home 
and the perimeter of his house.  In addition, the veteran 
apparently has few friends, has thought about suicide, and 
while in treatment at a Vets Center had difficulty 
maintaining concentration long enough to follow a 
conversation.  He likewise spoke illogically at times, and 
was described as becoming unable to function after minor 
stresses.  During this period, the veteran also apparently 
neglected his personal hygiene and grooming.  Although other 
records show the veteran described as alert, oriented and 
cooperative, with only a mildly anxious and constricted 
affect demonstrated during his recent hospitalization, these 
same hospital records also show the veteran's symptoms were 
characterized as "chronic" and "severe."  

On this record, it is clear the veteran meets the criteria 
for a 70 percent disability evaluation since there is obvious 
social and occupation impairment due to symptoms that have 
included suicidal thoughts, obsessional rituals (checking 
behavior), illogical speech, spatial disorientation 
(flashbacks), neglect of personal hygiene, difficulty in 
adapting to stressful circumstances and an inability to 
establish and maintain effective relationships.  The more 
difficult question is whether the veteran's symptoms may be 
considered to cause total social and occupational impairment 
as to warrant a 100 percent schedular rating.  

In this regard, the rating schedule provides examples of 
those symptoms which would warrant a 100 percent rating, and 
the fact that the veteran is not working suggests total 
impairment is present.  At the same time, however, in 
addition to his PTSD, the veteran also has a number of other 
medical problems that would contribute to his unemployment.  
These include chronic obstructive pulmonary disease (which 
requires continuous oxygen), atrial fibrillation, reflux 
disease, polycythemia, hypertension, and degenerative joint 
disease, as listed on the July/August 2002 Discharge Summary.  
Nevertheless, the veteran's flashback episodes have been 
present for many years, and outside of a hospital setting, he 
has neglected his hygiene, he continues to have homicidal 
ideation, and was considered by a therapist as becoming 
overwhelmed from minimal stress.  Moreover, on the most 
recent occasion when the veteran was assigned a score on the 
Global Assessment of Functioning Scale, he was given a 40 to 
45, indicative of major or serious impairment and an 
inability to keep a job.  Likewise, the records from the 
veteran's July/August 2002 hospitalization show the veteran 
is considered to have severe symptoms of PTSD.  

On this record, although all the specific examples of 
symptoms set out in the rating schedule that would warrant a 
100 percent evaluation have not been demonstrated, there is 
sufficient evidence otherwise to raise a reasonable doubt as 
to whether the veteran's PTSD is productive of total 
occupational and social impairment.  When, after considering 
all the evidence a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Having reviewed the evidence in this case, to include reports 
not available for review by the RO, the Board concludes that 
the facts presented in this record warrant the application of 
the reasonable doubt doctrine to the veteran's claim.  
Granting the veteran the benefit of the doubt, the evidence 
of the veteran's PTSD may be considered to have produced 
total occupational and social impairment throughout the 
initial rating period.  Accordingly, a 100 percent schedular 
evaluation for that disability is warranted under the 
reasonable doubt doctrine.  

In reaching this decision, the Board notes that it was during 
the pendency of the veteran's appeal that the Veterans' 
Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  This law sets forth 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, it does not appear that all 
the notice requirements of this law have been strictly 
satisfied.  In this decision, however, the grant of a total 
schedular disability evaluation renders harmless the failure 
to comply fully with the VCAA requirements.  Accordingly, no 
further action is considered necessary with respect to the 
fulfillment of those requirements in the context of this 
appeal.  


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an increased 100 percent evaluation for 
PTSD is granted.  



		
	Charles E. Hogeboom
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

